                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

RICKEY DON HIGGINS, on behalf of                                             PLAINTIFF
himself and others similarly situated

v.                         CASE NO. 4:17-CV-00794 BSM

RIABLE LAW FIRM, INC. d/b/a RIABLE LAW FIRM
MARK JUSTIN RIABLE                                                       DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered on this day, this case is dismissed with prejudice.

      IT IS SO ORDERED this 3rd day of April 2019.



                                                  -7:i ~~ ~~
                                                  UNITED STATES DISTRICT JUDGE
